Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 05/14/2021 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 112


2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites the limitation "...a handheld electronic device..." in line 3; the term “a handheld electronic device" is previously presented in the claim line 3. It is not cleared that the limitation "a handheld electronic device" in line 3 referred back to the 
Claim 1 also recites the limitation "the accessory device" in line 6; the term “accessory device" is not previously presented in the claim. There is insufficient antecedent basis for these limitations in the claim. 

Claims 2-14 depend on claim 1. Therefore the rejection of claims 2-14 are rejected the same as the rejection of claim 1 set forth above.

Claim 15 recites the limitation "...an eyewear electronic device..." in line 3; the term “an eyewear electronic device" is previously presented in the claim line 1. It is not cleared that the limitation "an eyewear electronic device" in line 3 referred back to the limitation "an eyewear electronic device” claimed previously in line 1. Clarification is required.
Claim 15 also recites the limitation "... an electronic communication interface..." in line 7; the term “an electronic communication interface" is previously presented in the claim line 5. It is not cleared that the limitation "an electronic communication interface" in line 7 referred back to the limitation "an electronic communication interface” claimed previously in line 5. Clarification is required.
Claim 15 further recites the limitation "... a communication link..." in line 12; the term “a communication link" is previously presented in the claim line 1. It is not cleared that the limitation "a communication link" in line 12 referred back to the limitation "a communication link” claimed previously in line 1. Clarification is required.



Claim Rejections - 35 USC §103


4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (U.S. PUB. 2019/0325842) in view of Osterhout et al. (U.S. PUB. 2012/0194419 hereinafter, “Osterhout”).

Consider claim 1, Liang teaches a communication system, comprising: an eyewear electronic device (fig. 3, intelligent glasses 300) comprising an eyewear communication interface (fig. 3, page 2 [0023] i.e., a display content 201 (such as a photo or a video image) of the smart phone 200 is transmitted to an intelligent glasses 300 and shown in a screen 301 of the intelligent glasses 300); a handheld electronic device (fig. 3, 200) comprising a handheld electronic device wireless communication interface (implicit in a smartphone) and a first electronic communication interface (fig. 3, page 2 [0023], USB connector 400); an accessory electronic device (pages 1-2 [0021], casing 1), wherein the accessory device comprises a body sized to substantially engage (figs. 3 and 4) the handheld electronic device and comprises a 
Liang does not explicitly show that the wireless communication interface configured for communication with the eyewear electronic device.
In the same field of endeavor, Osterhout teaches the wireless communication interface configured for communication with the eyewear electronic device (page 2 [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, the wireless communication interface configured for communication with the eyewear electronic device, as taught by Osterhout, in order to provide an interactive head-mounted eyepiece with an integrated processor for handling content for display and an integrated image source for introducing the content to an optical assembly through which the user views a surrounding environment and the displayed content, wherein the eyepiece includes event and user action control of external applications.



Consider claim 3, Liang further teaches wherein the accessory electronic device further comprises a wireless communication interface, wherein the accessory communication interface is configured to communicate with the eyewear communication interface (fig. 3, page 2 [0024]).  

Consider claim 4, Liang further teaches wherein the accessory electronic device comprises a housing, wherein the handheld electronic device is releasably engaged by the accessory electronic device or is at least partially contained within said housing (figs. 3-4, page 2 [0029]).  

Consider claim 5, Liang further teaches wherein the accessory electronic device is in electronic communication with a second accessory electronic device (page 2 [0031]).  

Consider claim 6, Liang further teaches wherein the second accessory electronic device is a remote control electronic device (page 2 [0031]).  

Consider claim 7, Liang further teaches wherein the second accessory electronic device is in electronic communication with and configured to remotely control the eyewear electronic device (page 2 [0031]).  



Consider claim 9, Liang further teaches wherein the accessory electronic device further comprises: a battery for storing power; and a retainer mechanism that releasably engages the handheld electronic device (fig. 4, page 2 [0029]).  

Consider claim 15, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, Liang further teaches the step of: transferring signals and power between the handheld electronic device and the accessory electronic device (fig. 4, page 2 [0029]).  

Consider claim 17, Liang further teaches wherein the accessory electronic device is in electronic communication with a second accessory electronic device to form a second communication link (page 2 [0031]).  

Consider claim 18, Liang further teaches wherein the second communication link is wired (fig. 4, page 2 [0031]).  

Consider claim 19, Liang further teaches wherein the second accessory electronic device is a remote control electronic device (page 2 [0031]).  

.

6.	Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Osterhout and further in view of Xiamen Joya Technology Co. Ltd (CN204181126 hereinafter, “Xiamen”).

Consider claim 10, Liang and Osterhout in combination fail to teach wherein the body of the accessory electronic device comprises a substantially circumferential groove sized to receive and releasably engage a circumferentially-shaped handheld electronic device.
However, Xiamen teaches wherein the body of the accessory electronic device comprises a substantially circumferential groove sized to receive and releasably engage a circumferentially-shaped handheld electronic device (figs. 2-3, pages 3-4).
Therefore, it is obvious to one of ordinary skill in the art at the time the invention was made to incorporate the disclosing of Xiamen into view of Liang and Osterhout, in order to provide a wristband charging storage box which is simple in structure and convenient to use. 

Consider claim 11, Xiamen further teaches wherein the handheld electronic device is a ring configured to be worn on a finger of a user (figs. 2-3, pages 3-4).  



Consider claim 13, Xiamen further teaches wherein the substantially circumferential groove includes a portion lacking an outer wall (figs. 2-3, pages 3-4).  

Consider claim 14, Xiamen further teaches wherein the handheld electronic device has an outer surface comprising an input device that remains accessible to a user while the handheld electronic device is in releasable engagement by the accessory electronic device (figs. 2-3, pages 3-4).  

Conclusion


7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649